DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Auston et al. (2011/0100766) in view of Griffith (2008/0179136) in further view of ANSI Z359 – Fall Protection & Fall Restraint. 
Claim 1: Auston et al. discloses a fall arrest system comprising: 
a line retraction device (Fig. 1; 10) configured for connecting to an anchoring point (Para. [0037]), the line retraction device having a safety line (Fig. 1; 14); 
an energy absorber configured for connecting to a terminal end of the safety line (Fig. 1; 18); and 
a harness (Para. [0036]) configured for connecting to the energy absorber such that the energy absorber is disposed between the terminal end of the safety line and the harness (Fig. 1; 14, 18, 16), 
Auston et al. fails to discuss any mean breaking forces or standard deviations associated with the safety line, or mean deployment force of the energy absorber.
However, Griffith discloses an energy absorber for a personal fall arrestor;
wherein the energy absorber is selected to have a predetermined mean deployment force with a second standard deviation (Fig. 8), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an energy absorber with a predetermined mean deployment force and a standard deviation, as taught by Griffith, to be able to select appropriate webbing for the safety line.
While both Auston et al. and Griffith fail to specifically disclose a safety line selected to have a predetermined mean breaking force with a first standard deviation and a mean breaking force of the safety line and the mean deployment force of the energy absorber overlap over an overlapping region of the first and second standard deviation, and a ratio of an overlap mean force of the overlapping region to an overlap standard deviation of the overlapping region is less than or equal to 6, examiner contends that these measurements and standards are established and enforced by ANSI. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to choose a safety line meeting or exceeding the minimum requirements set forth by the ANSI standards.
Claim 2: Auston et al, Griffith and ANSI disclose the fall arrest system according to claim 1, and further disclose wherein the overlap mean force is based on a difference between the mean breaking force of the safety line and the mean deployment force of the energy absorber.
The examiner takes the position that the overlap mean force would be an inherent result of the difference between the mean breaking force and the mean deployment force. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the overlap mean force.
Claim 3: Griffith discloses the fall arrest system according to claim 1, wherein the overlap standard deviation is based on sum of squares of the first and second standard deviations (Fig. 8).
Claim 4: Griffith discloses the fall arrest system according to claim 1, wherein a normal distribution of the overlap mean force and the overlap standard deviation is greater than zero (Fig. 8).
Claim 5: Griffith discloses the fall arrest system according to claim 1, wherein the safety line is made from a flat webbing material (Fig. 1; 11, Para. [0032]).
Claim 6: Griffith discloses the fall arrest system according to claim 5, wherein the flat webbing material is a woven material (Fig. 3, Para. [0032]).
Claim 7: Griffith discloses the fall arrest system according to claim 1, wherein the energy absorber is a tear tape having two load-bearing webbing components woven together by binder threads (Para. [0021]).
Claim 9: Auston et al. discloses the fall arrest system according to claim 1, wherein the line retraction device is a self-retracting lanyard (Para. [0023]).
Claim 10: Auston et al. discloses the fall arrest system according to claim 1, wherein the safety line is wound within a housing of the line retraction device (Para. [0008]) whereby the safety line is configured to be unwound from the housing when a tension force applied to a first end of the safety line is above a predetermined threshold (Para. [0036]), and wherein the safety line is configured to be rewound into the housing when the tension force applied to the first end of the safety line is above the predetermined threshold (Claim 16).
While Auston et al. fails to disclose any threshold limits triggering the safety line to unwind and rewind, examiner contends that these thresholds are present and established by worker moving away from the device and the spring force. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the thresholds for unwinding and rewinding the safety line.
Claims 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auston et al. (2011/0100766) in view of Griffith (2008/0179136) in further view of ANSI Z359 – Fall Protection & Fall Restraint and in further view of Kinloch (3,804,698). 
Claim 8:  Auston et al., Griffith and ANSI Z359 disclose the fall arrest system according to claim 1, but fail to disclose an energy absorber with tear tape having two load-bearing webbing adhesively connected together.
However, Kinloch discloses an energy absorber with tear tape having two load-bearing webbing adhesively connected together (Fig. 3; 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an energy absorber where the tear tape webbing is adhesively connected together, as taught by Kinloch, to provide an alternative bonding method to connect the load-bearing webbing together.
Claim 11: Auston et al., Griffith, ANSI Z359 and Kinloch disclose a method for determining a minimum load handling requirement for components of a fall arrest system, the method comprising: 
providing the fall arrest system (Auston et al. - Fig. 1; 10) having a safety line (Auston et al. - Fig. 1; 14) and an energy absorber (Auston et al. - Fig. 1; 18); 
determining a mean breaking force of the safety line and a standard deviation of the mean breaking force (ANSI Z359); 
determining a mean deployment force of the energy absorber and a standard deviation of the mean deployment force (Griffith – Fig. 8); 
determining an overlap mean force based on the mean breaking force and the mean deployment force (ANSI Z359 & Griffith – Fig. 8); 
determining an overlap standard deviation based on the standard deviation of the mean breaking force and the standard deviation of the mean deployment force (ANSI Z359 & Griffith – Fig. 8); and 
determining a ratio between the overlap mean force and the overlap standard deviation (ANSI Z359 & Griffith – Fig. 8).
Claim 12:  ANSI & Griffith disclose the method according to claim 11, wherein the ratio is less than or equal to 6 (ANSI Z359 & Griffith – Fig. 8).
Claim 13:  ANSI & Griffith disclose the method according to claim 11, wherein the overlap mean force is based on a difference between the mean breaking force of the safety line and the mean deployment force of the energy absorber (ANSI Z359 & Griffith – Fig. 8).
Claim 14:  ANSI & Griffith disclose the method according to claim 11, wherein the overlap standard deviation is based on sum of squares of the first and second standard deviations (ANSI Z359 & Griffith – Fig. 8).
Claim 15: ANSI & Griffith disclose the method according to claim 11, wherein a normal distribution of the overlap mean force and the overlap standard deviation is greater than zero (ANSI Z359 & Griffith – Fig. 8).
Claim 16:  Griffith discloses the method according to claim 11, wherein the safety line is made from a flat webbing material (Fig. 1; 11, Para. [0032]).
Claim 17: The method according to claim 11, wherein the energy absorber is a tear tape having two load-bearing webbing components woven together by binder threads (Para. [0021]).
Claim 18: Kinloch discloses the method according to claim 11, wherein the energy absorber is a tear tape having two load-bearing webbing adhesively connected together (Fig. 3; 13).
Claim 19:  Auston et al. discloses the method according to claim 11, wherein the line retraction device is a self- retracting lanyard (Fig. 1; 14, Para. [0023]).
Claim 20:  Auston et al. discloses the method according to claim 11, wherein the safety line is wound within a housing of the line retraction device whereby the safety line is configured to be unwound from the housing when a tension force applied to a first end of the safety line is above a predetermined threshold (Para. [0036]), and wherein the safety line is configured to be rewound into the housing when the tension force applied to the first end of the safety line is above the predetermined threshold (Para. [0008], Claim 16).
Regarding claims 11-20, examiner takes the position that the method claims 11-20 are necessitated by the assembly of claims 1-10 because claims 11-20 fail to impose any additional structural limitations to those of claims 1-10. The steps provided can be obviously seen in the above rejections because the line retraction device, safety line, energy absorber, harness and statistical findings are all provided and capable of being tested. Thus the claimed method steps are shown and claims 11-20 are rejected in view of the rejection of claims 1-10 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635